Patterson, J.:
The Ecuadorian Association, Limited, a foreign, corporation, and Archer Harman, alleged to be its managing director; are charged in the complaint with having falsely stated and represented to the plaintiff that a railroad corporation named in the complaint and which was being constructed by the Ecuadorian Association, “ had a large number of bonds available for the completion and-equipment of its railroad -in excess of the amount of bonds which such company did have available for such purposes; that the cost per mile of the construction of the railroad of said railway company then constructed and in process of construction was much less than the actual cost thereof; that the country through which such railroad then ran and was projected was much more favorable to railroad construction than in fact it was ; that there were valuable coal mines of large extent in the territory accommodated by said railroad, the coal from which would naturally be transported by said railway company ; whereas, in fact, there were no such mines whatever in such territory; and that in many other respects the resources for transportation earnings by said railroad were much greater than in fact they were; and that the condition of the affairs of said railroad was much moré favorable than in fact it was; that the liabilities of said railway company were less and its assets greater than in fact they were.”
The plaintiff charged that these representations were false; that they were made by the defendant,, The Ecuadorian Association, Limited, with intent to induce the plaintiff to invest money in the bonds and stocks of the railway and to expend time, money and labor in financing other corporations in which the defendant corporation had an interest; that such defendants knew the statements to be false, and the plaintiff, relying upon them, expended a large amount of money in the purchase of some of the bonds and performed much *197labor in and about matters connected with the company. He brought this action to recover damages for the false representations. The defendant corporation answered, denying each'and every allegation of the complaint relating to the matters above referred to, and issue being joined, made a motion for a bill of particulars, which was granted, and the plaintiff was required to furnish such a bill. There are fifteen requirements of the- order. So much of the first as commands the plaintiff to specify what the several statements and representations were that are claimed to be false, and when, where and by whom they were made, whether oral or in writing or otherwise, is correct, but the requirement that the plaintiff annex, in writing, his documentary evidence was unauthorized. The plaintiff is not obliged in this way to furnish his evidence to his adversary. The second requirement of the order is entirely unnecessary, as it is a repetition of that part of - the first which was correctly made. The third, fourth, fifth, sixth, seventh, eighth and ninth requirements are also unnecessary, for what is directed to. be stated by them is also included in that part of the first requirement which is retained. The tenth requirement of the order is proper. It refers to the money the plaintiff expended as claimed in the complaint. The eleventh requirement is also proper. It relates to the number of bonds of the railway company the plaintiff claims to have purchased. The twelfth is also proper as that relates to what moneys were advanced by the plaintiff, and his proof should be limited; The thirteenth requirement is also proper, for it relates directly to the subject of what corporations the plaintiff claim's to have financed, and the defendant should- be notified of the details of this claim so that it may be able at the trial to meet it. It is conceded that the fourteenth and fifteenth requirements of the order are proper.
The order should, therefore, be modified in accordance with what is here suggested, and as thus modified affirmed, without costs to either party of this appeal.
Van Brunt, P. J., O’Brien, Hatch and Laughlin, JJ., concurred.
Order modified as directed in opinion, and as modified affirmed, without costs of appeal to either party.